DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has amended claim 1 to recite the cooling system includes "a plurality of cooling ponds" where "each cooling pond comprising at least one submerged dam positioned within the cooling pond." Assaf fails to disclose a cooling system comprising such features. For example, while FIG. 2 and 2A of Assaf describes an "evaporation pond 80" and a "separate pond 60," Assaf describes that these two ponds are separated from each other by "[b]arrier or dyke 70 having opening 19D of width W and depth D connecting pond 60 to evaporation pond 80" such that "the amount of brine 21D supplied from the evaporation pond [80] for mixing . . . is controlled by controlling the size e.g., width and depth, of opening 19D in the barrier [70] connecting pond 60 to evaporation pond 80." (Assaf, col. 4, 11. 41-55). A person having ordinary skill in the art would understand that dyke 70 separates the two ponds 60 and 80 and that the opening 19D provides passage (i.e., outlet/inlet) therebetween. Such a person would not understand the dyke 70 to be a "submerged dam positioned within" one of the respective ponds 60 or 80 much less describe a system where both ponds 60 and 80 each include a submerged dam positioned within the respective pond configured to "increase in the Reynolds number and vertical mixing of the brine solution" as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIB A OQUENDO/Primary Examiner, Art Unit 3678